Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northgate Files Preliminary Assessment Report for the Young-Davidson Project TSX: NGX AMEX: NXG VANCOUVER, June 24 /CNW/ - (All figures in US dollars except where noted) Northgate Minerals Corporation (TSX: NGX, AMEX: NXG) is pleased to report the completion of a NI 43-101 Preliminary Assessment Report (the "Preliminary Assessment") on the Young-Davidson Project in Matachewan, Ontario. The Preliminary Assessment indicates that the gold resources are sufficient to produce a positive cumulative undiscounted cash flow. AMEC Americas Limited has been commissioned to complete the Feasibility Study. << Highlights of the Preliminary Assessment Report The Preliminary Assessment lays out the basis for the development of a combined underground and open pit mining operation and highlights areas that may be optimized in order to improve the project economics. Highlights of the Preliminary Assessment, which was based on a gold price of $635 per ounce and an exchange rate of US$/Cdn$0.90 (all figures in Q2-2008 US$) are: - Average annual production of 158,000 ounces of gold at a net cash cost of $405 per ounce - A total of 1.75 million recovered ounces of gold over a 12 year mine life - Initial capital cost of $306 million (including 17.5% contingency) - Sustaining capital costs of $52.9 million during the life of the mine >> The after-tax net present value and after-tax internal rate of return of the Young-Davidson Project at a variety of gold prices is shown in Table 1. << Table 1: Project Economics (after-tax, unlevered) Gold Price US$/oz NPV (US$M) IRR (Undiscounted) 5% 8% 635 18.3 -74.0 -104.5 0.8% 735 134.0 6.5 -38.7 5.4% 835 249.1 84.3 24.0 9.6% 935 364.6 161.4 85.8 13.5% (Base case in bold) >> Ken Stowe, President and CEO, stated: "In just two and a half years, we have advanced the Young-Davidson project to the point where we now have a solid conceptual understanding of the technical and operating parameters of the mine and expect to be in a position to make a production decision in first quarter 2009 after the feasibility study is complete. We are confident that the economics of the project will continue to improve as exploration drilling increases the known resource and the geotechnical drilling program provides more information about ground conditions in the area. We will be placing orders for certain long lead-time equipment in the coming months in order to keep the project schedule for an early 2011 startup. With the completion of the Preliminary Assessment, our original goal of defining a three million ounce resource at Young-Davidson and constructing a Canadian gold mine with a 15+ year mine life has moved significantly closer to reality. I wish to express my gratitude to our geologists and engineers at Young-Davidson who have worked many long hours in pursuit of our goal." REPORT OVERVIEW The Preliminary Assessment was prepared by AMEC Americas Limited of Oakville, Ontario and will be filed on the SEDAR website at www.sedar.com within the next 45 days. The economic analysis of the Young-Davidson deposit contained in the Preliminary Assessment is based on a resource estimate released by Northgate on February 6, 2008, which included 18.75 million tonnes (Mt) of indicated mineral resources and 4.55 Mt of inferred mineral resources.
